[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR RECONSIDERATION
CT Page 8326
This memo is in response to motion #107 which is a Motion for Reconsideration of the ruling on the Motion to Strike #102 by this court. A review of the file discloses that the defendant's Motion to Strike was denied according to the entry made by the temporary clerk. Because this entry was erroneous, the court has written the attached memo on said Motion to Strike.
William J. McGrath, Judge